IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,875-01




EX PARTE JIMMY JUREK, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER FT-11-20858
IN THE 52ND JUDICIAL DISTRICT COURT FROM CORYELL COUNTY




            Per curiam.


O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
credit card abuse and, after a period of community supervision, was sentenced to fifteen
months’ imprisonment in a state jail. 
           After a review of the record, we find that Applicant’s claim of ineffective assistance
of counsel is without merit.  Therefore, we deny relief.
           Applicant’s claim for pre-sentence jail time credit is dismissed pursuant to Ex parte
Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010) and Ex Parte Ybarra, 149 S.W.3d 147 
(Tex. Crim. App. 2004).
Filed: July 24, 2013
Do not publish